Citation Nr: 0834150	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  98-03 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a January 2000 local RO hearing and 
also testified before the undersigned at a September 2002 
video conference hearing.  

The issue on appeal was originally before the Board in 
November 2003 when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In February 2008, the veteran's representative reported that 
there were outstanding treatment records for the veteran at a 
VA medical center.  The representative requested that these 
records be obtained.  A review of the evidence demonstrates 
that the most recent treatment records associated with the 
claims file is dated in 2005.  The Board notes that in Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (per curiam order), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that VA has constructive 
notice of VA-generated documents that could "reasonably" be 
expected to be part of the record and that such documents are 
thus constructively part of the record before the VA even 
where they were not actually before the adjudicating body.  
The Board concludes that all the VA records which are not 
currently in the claims file should be obtained.  

The veteran's claim of entitlement to service connection for 
PTSD has been denied as it has been determined that the 
veteran did not participate in combat and none of his 
stressors has been verified.  A review of the claims file 
reveals the veteran has provided details of a stressor which 
is potentially capable of verification.  The veteran 
testified at a RO hearing in January 2000 that he was 
subjected to a rocket and/or mortar attack at Bien Hoa Air 
Base on the first day he landed in Vietnam.  He indicated 
that he was assigned to the "90th replacement" at the time 
of the attack.  The service personnel records document that 
the veteran arrived in Vietnam on February 6, 1968.  The 
veteran has provided a date, a location and a unit he was 
assigned to when he was reportedly attacked.  The Board finds 
this stressor is potentially capable of verification and 
attempts should be made to do so.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  The appellant has not been provided 
any notice regarding the type of evidence necessary to 
establish a disability rating or effective date as set out 
under Dingess/Hartman, supra.  As the issue on appeal is 
being remanded for additional evidentiary development, the 
Board finds that the veteran should be provided with proper 
VCAA notification.  



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess.

2.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for PTSD 
since 2005.  After securing any necessary 
releases, obtain these records.  
Regardless of the veteran's response, 
obtain all outstanding VA treatment 
records from 2005 to the present.  

3.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
at 7701 Telegraph Road, Kingman Building, 
Room 2C08 Alexandria, VA 22315-3802, and 
request that it attempt to verify the 
veteran's reported stressor of being 
subjected to a mortar/rocket attack at 
Bien Hoa Air Base sometime around 
February 6, 1968, while assigned to the 
"90th Replacement."  Any additional 
development recommended by that office 
should be accomplished by the RO/AMC.  
Include with the request to JSRRC a copy 
of the veteran's DD Form 214 and his 
service personnel records, along with any 
other supporting documents.  

4.  Following the above, make a specific 
determination with respect to whether the 
veteran engaged in combat, or was exposed 
to a verified stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.

5.  If, and only if, it is determined 
that the veteran engaged in combat and a 
stressor is related to that combat, or 
any stressor is verified, the veteran 
should be afforded a VA PTSD examination.  
The claims folder must be provided to the 
examiner for review of pertinent 
documents therein and review of such 
should be reflected in the examination 
report.  All necessary tests and studies 
should be accomplished.  Inform the 
examiner of the verified stressor(s) (or 
if the veteran engaged in combat and a 
stressor is related to that combat).  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed event 
or events that are considered stressors 
supporting the diagnosis.   

6.  Thereafter, review the claims file 
and determine if service connection is 
warranted for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case.  After the veteran 
is afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

